                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-12601-RGS

                             MARSHA GRANT

                                      v.

                           KELSEY ROSS, ET AL.

                                   ORDER

                                April 4, 2019

STEARNS, D.J.

      Marsha Grant (“Grant”) initiated this action by filing an emergency

motion, a fee waiver application and a complaint against two residential

property managers concerning the non-renewal of her lease.                  By

Memorandum and Order dated December 19, 2018, the Court allowed the in

forma pauperis motion, denied the emergency motion and stated that the

complaint is subject to dismissal. See Docket No. 6.

      The Memorandum and Order explained that the Rooker-Feldman

doctrine precludes federal district court review of unfavorable state court

judgments and that the Court will abstain from exercising jurisdiction over

any on-going state court proceeding under the Younger abstention doctrine.

Id. Plaintiff was advised that there is no “Fair Credit Act” and that her

complaint failed to state a claim. Id. If plaintiff wished to proceed with this
action, she was directed to file an amended complaint curing the pleading

deficiencies of her original complaint. Id.

      Now before the Court is plaintiff’s amended complaint. See Docket No.

10. The amended complaint references the nonexistent “Fair Credit Act” as

well as 15 U.S.C. § 1692e, the Fair Debt Collection Practices Act (“FDCPA”),

and the Massachusetts Consumer Protection Act.

      Nothing in the amended complaint suggests that the defendants are

“debt collectors” within the meaning of the FDCPA.       Notably, the FDCPA

distinguishes between the term “creditor” and “debt collector.” A creditor is

“any person who offers or extends credit creating a debt or to who a debt is

owed”, while the term “debt collector” is defined as “any person who uses any

instrumentality of interstate commerce or the mails in any business the

principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.” 15 U.S.C. § 1692a (4), (6).

      Because the amended complaint fails to state a cognizable claim under

the FDCPA, the court lacks subject matter jurisdiction under 28 U.S.C. 1331.

The Court declines to exercise supplemental jurisdiction over plaintiff’s state

law claims.




                                      2
 
     ACCORDINGLY, for the reasons stated above, and for the reasons

stated in the Court’s December 19, 2018 Memorandum and Order, this action

is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                  SO ORDERED.

                                   /s/ Richard G. Stearns
                                  UNITED STATES DISTRICT JUDGE 




                                    3
 
